AFFIRM; and Opinion Filed November 24, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01617-CR

                               JESSE LEE AUSTIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82407-2013

                              MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                Opinion by Justice Lang-Miers


       Jesse Lee Austin waived a jury and pleaded guilty to theft of property having a value of

less than $1,500 and having two prior theft convictions. See TEX. PENAL CODE ANN. § 31.03(a),

(e)(4)(D) (West Supp. 2014).       The trial court assessed punishment at eighteen months’

confinement in state jail. On appeal, appellant’s attorney filed a brief in which she concludes the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to
appellant. We advised appellant of his right to file a pro se response, but he did not file a pro se

response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties

of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

131617F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JESSE LEE AUSTIN, Appellant                       Appeal from the 416th Judicial District
                                                  Court of Collin County, Texas (Tr.Ct.No.
No. 05-13-01617-CR       V.                       416-82407-2013).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices Bridges and Myers participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 24, 2014.




                                            -3-